DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly added claim 41 recites “[a] method of forming a two-stage cross-linked gel having a modulus of elasticity of 20 kPa to 100 kPa on or in a tissue, which comprises delivering to the tissue a sol comprising . . . a collagen, water, . . . sodium chloride, genipin, and a buffer . . . , wherein the buffer contains a phosphate and the collagen includes a telopeptide-removed collagen.”  The originally filed application is drawn to applicant’s inventive sol and a method of using such sol to treat a perforation in a tissue, protect a tissue against ulceration, embolize vasculature in a tissue or adhere a tissue by delivering to the tissue the inventive sol and forming a gel on or in the tissue.  Instant claim 41 broadens the scope of original disclosure by leaving out the condition for which the sol is delivered to a tissue and thus constitutes a new matter.  For example, claim 41, as currently written would read on an invention drawn to a method of treating a submucosa by using instant sol composition.
Instant rejection can be overcome by changing instant claim 41 to recite “[a] method of treating a perforation in a tissue, protecting a tissue against ulceration, embolizing vasculature in a tissue, or adhering a tissue with a gel having a modulus of elasticity of 20 kPa to 100 kPa, which comprises forming the gel on or in the tissue via a two-stage cross-linking process by delivering to the tissue a sol comprising . . .”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Yunoki et al (JP 2014-103985 and its machine-assisted English translation).
In its working example 3 (see Table 1 and [0035]-[0036]), Yunoki (JP’410) teaches a collagen aqueous solution containing 1.8 mass% of collagen (telopeptide-removed collagen derived from pig skin), 315 mM of sodium chloride, 113mM of sodium hydrogen phosphate (instant buffer containing a phosphate) and having a pH of 7.0.  Yunoki teaches ([0029]) that its collagen aqueous solution is used in medical applications in which it is brought into contact with a living body (through an injection) and gelation is started at the living body temperature.  Yunoki teaches ([0032]) that when the aqueous collagen solution is injected into a tissue defect portion in a living body, the collagen aqueous solution rapidly gels at the defect portion so that the cells can be well retained well and the leakage of cells around the cell defect portion is suppressed.  Then, as the cells proliferate, the cells and tissues gradually invade into the defect from the surroundings due to the hydrolysis of the gel, so that the tissues can be regenerated.  
With respect to instant limitation “100 mg/L to 1000 mg/L genipin”, Yunoki (JP’410) further teaches ([0026]) that from the viewpoint of increasing the strength of the collagen gel at an early stage and recovering the collagen gel in a shorter time, it is preferable that its aqueous collagen solution contains a crosslinking agent such as genipin, which is known to have low cytotoxicity.  Thus, it would have been obvious to one skilled in the art to add genipin into Yunoki’ s collagen aqueous solution of example 3 with a reasonable expectation of increasing the strength of the collagen gel early and recovering the collagen gel in a shorter time.  Yunoki (JP’410) does not explicitly teach concentration for the genipin.  Yunoki (JP’985) teaches ([0011]-[0013]) an aqueous collagen solution containing genipin and collagen (atelocollagen, another term for a telopeptide-removed collagen), which can maintain fluidity at room temperature for a long period of time and can rapidly gel at living body temperature.  Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM (see [0013]).  More specifically, in its working examples 1-6 (see Table 1 of the Japanese document and [0041] of the English translation), Yunoki (JP’985) teaches using genipin in a concentration of 0.50-2.0 mM.  Since Yunoki (JP’410) already teaches adding a crosslinking agent, such as genipin, into its aqueous collagen solution (as a crosslinking agent) so as to recover the collagen gel in a shorter time but without teaching its concentration, it would have been obvious to one skilled in the art to add genipin into Yunoki (JP’410)’s aqueous collagen solution of example 3 in a concentration of0.1-10 mM or  0.50-2.0 mM (as taught by Yunoki (JP’985)) with a reasonable expectation of increasing the strength of the collagen gel at an early stage and obtaining the collagen gel rapidly (in a shorter time) at living body temperature.  The concentration of 0.1-10 mM, or more specifically, 0.50-2.0 mM for the genipin (as taught by Yunoki (JP’985)) converts to 22.6-2262.3 mg/L or more specifically, 113.1-452.5 mg/L (based on the fact that genipin has molecular weight of 226.226 g/mol).  Such ranges overlap with instant range of 100-1000 mg/L, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) renders obvious instant limitation “100 mg/L to 1000 mg/L genipin”.       
With respect to instant limitation “1.4 mass% to 1.6 mass% of a collagen”, although Yunoki (JP’410)’s collagen aqueous solution of Example 3 contains 1.8 mass% of collagen, Yunoki clearly teaches (see [0015] of English translation) that in its invention the collagen amount ranges from 0.5 mass% to 2.5 mass%, and this range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, thus rendering instant range prima facie obvious. In re Wertheim, supra.  
With respect to instant limitation “from 224 mM to 280 mM sodium chloride”, although Yunoki (JP’410)’s collagen aqueous solution of Example 3 contains 315 mM of sodium chloride, Yunoki clearly teaches (see [0024] of English translation) that the concentration of sodium chloride can preferably be in the range of 290-500 mM.  The lower end (290 mM) of such range is close enough (it is within 3.6%) to the higher end (i.e., 280 mM) of instant range for the concentration of sodium chloride that one skilled in the art would have expected them to have the same properties, and thus a prima facie case of obviousness would exist with respect to instant range of 224-280 mM: where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985). 
Thus, Yunoki (JP’410) in view of Yunoki (JP’985) teach or renders obvious instant sol of claim 41 comprising 1.4-1.6 mass% of collagen, water, 224-280 mM sodium chloride, 100-1000 mg/L genipin and a buffer and having a pH of 6.0-9.0, wherein the buffer contains a phosphate and the collagen incudes a telopeptide-removed collagen. 
With respect to instant limitation of claim 41 “forming a two-stage cross-linked gel having a modulus of elasticity of 20 kPa to 100 kPa on or in a tissue”, pointing to their Fig.10b and Fig.10a, applicant themselves state (see REMARKS (pg.6, 2nd paragraph) filed on May 12, 2022) that forming a gel, which has a modulus of elasticity of 20-100 kPa, on or in a tissue via a two-stage cross-linking process requires that the sol has a genipin concentration of at least 0.2 mM.  Since Yunoki (JP’410) in view of Yunoki (JP’985) already teaches using 0.50-2.0 mM genipin in Yunoki (JP’410)’s aqueous collagen solution of example 3, Yunoki (JP’410) in view of Yunoki (JP’985) accordingly teaches instant limitation (besides, Yunoki (JP’985) indicates in its Tables 1 and 2 that when genipin was used in a concentration range of 0.50-2.0 mM in its working Examples 1-6, the corresponding modulus of elasticity values ranged from 6.1 to 50.2 kPa, which overlap with instant range of 20-100 kPa).
Thus, Yunoki (JP’410) in view of Yunoki (JP’985) renders obvious instant claim 41.
Claims 19, 20, 22, 24, 26, 29, 31, 32, 34, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Yunoki et al (JP 2014-103985 and its machine-assisted English translation) and Bowyer et al (WO 92/13578).
In its working example 3 (see Table 1 and [0035]-[0036]), Yunoki (JP’410) teaches a collagen aqueous solution containing 1.8 mass% of collagen (telopeptide-removed collagen derived from pig skin), 315 mM of sodium chloride, 113mM of sodium hydrogen phosphate (instant buffer containing a phosphate) and having a pH of 7.0.  Yunoki teaches ([0029]) that its collagen aqueous solution is used in medical applications in which it is brought into contact with a living body (through an injection) and gelation is started at the living body temperature.  Yunoki teaches ([0032]) that when the aqueous collagen solution is injected into a tissue defect portion in a living body, the collagen aqueous solution rapidly gels at the defect portion so that the cells can be well retained well and the leakage of cells around the cell defect portion is suppressed.  Then, as the cells proliferate, the cells and tissues gradually invade into the defect from the surroundings due to the hydrolysis of the gel, so that the tissues can be regenerated.  
With respect to instant limitation “at least 0.2 mM genipin”, Yunoki (JP’410) further teaches ([0026]) that from the viewpoint of increasing the strength of the collagen gel at an early stage and recovering the collagen gel in a shorter time, it is preferable that its aqueous collagen solution contains a crosslinking agent such as genipin, which is known to have low cytotoxicity.  Thus, it would have been obvious to one skilled in the art to add genipin into Yunoki’ s collagen aqueous solution of example 3 with a reasonable expectation of increasing the strength of the collagen gel early and recovering the collagen gel in a shorter time.  Yunoki (JP’410) does not explicitly teach concentration for the genipin.  Yunoki (JP’985) teaches ([0011]-[0013]) an aqueous collagen solution containing genipin and collagen (atelocollagen, another term for a telopeptide-removed collagen), which can maintain fluidity at room temperature for a long period of time and can rapidly gel at living body temperature.  Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM (see [0013]).  More specifically, in its working examples 1-6 (see Table 1 of the Japanese document and [0041] of the English translation), Yunoki (JP’985) teaches using genipin in a concentration of 0.50-2.0 mM.  Since Yunoki (JP’410) already teaches adding a crosslinking agent, such as genipin, into its aqueous collagen solution (as a crosslinking agent) so as to recover the collagen gel in a shorter time but without teaching its concentration, it would have been obvious to one skilled in the art to add genipin into Yunoki (JP’410)’s aqueous collagen solution of example 3 in a concentration of 0.50-2.0 mM (as taught by Yunoki (JP’985)) with a reasonable expectation of increasing the strength of the collagen gel at an early stage and obtaining the collagen gel rapidly (in a shorter time) at living body temperature.  The concentration of 0.50-2.0 mM for the genipin (as taught by Yunoki (JP’985)) teaches instant limitation “at least 0.2 mM genipin”.       
With respect to instant limitation “1.4 mass% to 1.6 mass% of a collagen”, although Yunoki (JP’410)’s collagen aqueous solution of Example 3 contains 1.8 mass% of collagen, Yunoki clearly teaches (see [0015] of English translation) that in its invention the collagen amount ranges from 0.5 mass% to 2.5 mass%, and this range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant limitation “from 224 mM to 280 mM sodium chloride”, although Yunoki (JP’410)’s collagen aqueous solution of Example 3 contains 315 mM of sodium chloride, Yunoki clearly teaches (see [0024] of English translation) that the concentration of sodium chloride can preferably be in the range of 290-500 mM.  The lower end (290 mM) of such range is close enough (it is within 3.6%) to the higher end (i.e., 280 mM) of instant range for the concentration of sodium chloride that one skilled in the art would have expected them to have the same properties, and thus a prima facie case of obviousness would exist with respect to instant range of 224-280 mM: where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985). 
Thus, Yunoki (JP’410) in view of Yunoki (JP’985) teach or renders obvious instant sol of claim 19 and 31 comprising 1.4-1.6 mass% of collagen, water, 224-280 mM sodium chloride, at least 0.2 mM genipin and a buffer and having a pH of 6.0-9.0, wherein the buffer contains a phosphate and the collagen incudes a telopeptide-removed collagen. 
With respect to instant limitation of claim 19 requiring forming a gel, which has a modulus of elasticity of 10-200 kPa, on or in a tissue via a two-stage cross-linking process and instant limitation of claim 31 requiring forming a gel, which has a stress-strain profile whereby the amount of stress increases with the amount of strain, on or in the tissue via a two-stage cross-linking process”, pointing to their Fig.10b and Fig.10a, applicant themselves state (see REMARKS (pg.6, 2nd paragraph) filed on May 12, 2022) that these limitations requires that the sol has a genipin concentration of at least 0.2 mM.  Since Yunoki (JP’410) in view of Yunoki (JP’985) already teaches using 0.50-2.0 mM genipin in Yunoki (JP’410)’s aqueous collagen solution of example 3, Yunoki (JP’410) in view of Yunoki (JP’985) teaches these limitations of claims 19 and 31 (besides, Yunoki (JP’985) indicates in its Tables 1 and 2 that when genipin was used in a concentration range of 0.50-2.0 mM in its working Examples 1-6, the corresponding modulus of elasticity values ranged from 6.1 to 50.2 kPa, which overlap with instant range of 10-200 kPa).
Yunoki (JP’410) does not explicitly teach that its collagen aqueous solution is used in treating a perforation in a tissue or in adhering parts of the tissue together.   Bowyer et al first states (pg.3, lines 6-7) that collagen materials have been widely considered useful in medical applications.  Bowyer then teaches (abstract, pg.3, last paragraph and pg.9, lines 1-6) using an aqueous solution of natural collagen as a medical adhesive, which closes wounds or surgical incisions and promotes healing of the wound or incision by adhering to tissues, in a wide range of surgical procedures (including corneal perforations).  As discussed above, Yunoki (JP’410) also teaches that its aqueous collagen solution can be used in medical applications to care for a tissue defect portion in a living body through an injection and that when the collagen aqueous solution is injected into the tissue defect portion, the collagen aqueous solution rapidly gels in the defect portion and leakage of cells around the cell defect portion is suppressed (which implies that Yunoki’ s collagen aqueous solution can function as an adhesive when gelled).  Thus, it would have been obvious to one skilled in the art to use Yunoki’ s collagen aqueous solution as an adhesive, which closes wounds or surgical incisions and promotes healing of the wound or incision by adhering to tissues, in a wide range of surgical procedures (including corneal perforation) with a reasonable expectation of adhering parts of the (corneal) tissue together and treating the (corneal) tissue perforation.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Bowyer renders obvious instant claims 19, 20, 24, 29, 31, 32, 36 and 38.  
With respect to instant claims 22 and 34, since Yunoki (JP’410) in view of Yunoki (JP’985) and Bowyer teaches applying instant sol composition of claim 19 as an adhesive, which closes wounds or surgical incisions by adhering to tissues in a wide range of surgical procedures (including corneal perforation), it is the Examiner’s position that when one applies Yunoki’ s collagen aqueous solution to tissue perforation site (such as corneal perforation site), such application would inherently protect against ulceration as recited in claims 22 and 34 (instant claim 22 or 34 does not require that the tissue already has ulcer).  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Bowyer renders obvious instant claims 22 and 34. 
With respect to instant claim 26, as already discussed above, Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM. or more specifically, 0.50-2.0 mM.  Such ranges overlap with instant range of 0.2-4 mM in claim 26, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Bowyer renders obvious instant claim 26. 
With respect to instant claim 39, Yunoki (JP’410) does not explicitly teach instant viscosity range for the sol.  However, as already discussed above, Yunoki (JP’410) in view of Yunoki (JP’985) teaches instant sol composition of claim 31, and Yunoki (JP’410) furthermore teaches that in its composition the collagen is present in the amount of 0.5-2.5 mass%.  Since such range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, Yunoki (JP’410)’s collagen aqueous solution would naturally have a viscosity range that teaches or at least overlaps with instant viscosity range of claim 39 (because the viscosity is directly related to the collagen concentration – see paragraph 21 of present specification).  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Bowyer renders obvious instant claim 39.
With respect to instant claim 40, as already discussed above, pointing to their Fig.10b and Fig.10a, applicant themselves state (see REMARKS (pg.6, 2nd paragraph) filed on May 12, 2022) that instant limitation as to the modulus of elasticity being 20-100 kPa requires that the sol has a genipin concentration of at least 0.2 mM.  Since Yunoki (JP’410) in view of Yunoki (JP’985) already teaches using 0.50-2.0 mM genipin in Yunoki (JP’410)’s aqueous collagen solution of example 3, Yunoki (JP’410) in view of Yunoki (JP’985) teaches instant limitation as to the modulus of elasticity being 20-100 kPa (besides, Yunoki (JP’985) indicates in its Tables 1 and 2 that when genipin was used in a concentration range of 0.50-2.0 mM in its working Examples 1-6, the corresponding modulus of elasticity values ranged from 6.1 to 50.2 kPa, which overlaps with instant range of 20-100 kPa).  As to instant range (100-1000 mg/L) for the concentration of genipin, as discussed above, Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM. or more specifically, 0.50-2.0 mM.  This converts to 22.6-2262.3 mg/L or more specifically, 113.1-452.5 mg/L (based on the fact that genipin has molecular weight of 226.226 g/mol).  Such ranges overlap with instant range of 100-1000 mg/L, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Bowyer renders obvious instant claim 40.   
Claims 19-22, 26, 29, 31-34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Yunoki et al (JP 2014-103985 and its machine-assisted English translation) and Wang et al (US 2020/0040030 A1).
In its working example 3 (see Table 1 and [0035]-[0036]), Yunoki (JP’410) teaches a collagen aqueous solution containing 1.8 mass% of collagen (telopeptide-removed collagen derived from pig skin), 315 mM of sodium chloride, 113mM of sodium hydrogen phosphate (instant buffer containing a phosphate) and having a pH of 7.0.  Yunoki teaches ([0029]) that its collagen aqueous solution is used in medical applications in which it is brought into contact with a living body (through an injection) and gelation is started at the living body temperature.  Yunoki teaches ([0032]) that when the aqueous collagen solution is injected into a tissue defect portion in a living body, the collagen aqueous solution rapidly gels at the defect portion so that the cells can be well retained well and the leakage of cells around the cell defect portion is suppressed.  Then, as the cells proliferate, the cells and tissues gradually invade into the defect from the surroundings due to the hydrolysis of the gel, so that the tissues can be regenerated.  
With respect to instant limitation “at least 0.2 mM genipin”, Yunoki (JP’410) further teaches ([0026]) that from the viewpoint of increasing the strength of the collagen gel at an early stage and recovering the collagen gel in a shorter time, it is preferable that its aqueous collagen solution contains a crosslinking agent such as genipin, which is known to have low cytotoxicity.  Thus, it would have been obvious to one skilled in the art to add genipin into Yunoki’ s collagen aqueous solution of example 3 with a reasonable expectation of increasing the strength of the collagen gel early and recovering the collagen gel in a shorter time.  Yunoki (JP’410) does not explicitly teach concentration for the genipin.  Yunoki (JP’985) teaches ([0011]-[0013]) an aqueous collagen solution containing genipin and collagen (atelocollagen, another term for a telopeptide-removed collagen), which can maintain fluidity at room temperature for a long period of time and can rapidly gel at living body temperature.  Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM (see [0013]).  More specifically, in its working examples 1-6 (see Table 1 of the Japanese document and [0041] of the English translation), Yunoki (JP’985) teaches using genipin in a concentration of 0.50-2.0 mM.  Since Yunoki (JP’410) already teaches adding a crosslinking agent, such as genipin, into its aqueous collagen solution (as a crosslinking agent) so as to recover the collagen gel in a shorter time but without teaching its concentration, it would have been obvious to one skilled in the art to add genipin into Yunoki (JP’410)’s aqueous collagen solution of example 3 in a concentration of 0.50-2.0 mM (as taught by Yunoki (JP’985)) with a reasonable expectation of increasing the strength of the collagen gel at an early stage and obtaining the collagen gel rapidly (in a shorter time) at living body temperature.  The concentration of 0.50-2.0 mM for the genipin (as taught by Yunoki (JP’985)) teaches instant limitation “at least 0.2 mM genipin”.       
With respect to instant limitation “1.4 mass% to 1.6 mass% of a collagen”, although Yunoki (JP’410)’s collagen aqueous solution of Example 3 contains 1.8 mass% of collagen, Yunoki clearly teaches (see [0015] of English translation) that in its invention the collagen amount ranges from 0.5 mass% to 2.5 mass%, and this range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant limitation “from 224 mM to 280 mM sodium chloride”, although Yunoki (JP’410)’s collagen aqueous solution of Example 3 contains 315 mM of sodium chloride, Yunoki clearly teaches (see [0024] of English translation) that the concentration of sodium chloride can preferably be in the range of 290-500 mM.  The lower end (290 mM) of such range is close enough (it is within 3.6%) to the higher end (i.e., 280 mM) of instant range for the concentration of sodium chloride that one skilled in the art would have expected them to have the same properties, and thus a prima facie case of obviousness would exist with respect to instant range of 224-280 mM: where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985). 
Thus, Yunoki (JP’410) in view of Yunoki (JP’985) teach or renders obvious instant sol of claim 19 and 31 comprising 1.4-1.6 mass% of collagen, water, 224-280 mM sodium chloride, at least 0.2 mM genipin and a buffer and having a pH of 6.0-9.0, wherein the buffer contains a phosphate and the collagen incudes a telopeptide-removed collagen. 
With respect to instant limitation of claim 19 requiring forming a gel, which has a modulus of elasticity of 10-200 kPa, on or in a tissue via a two-stage cross-linking process and instant limitation of claim 31 requiring forming a gel, which has a stress-strain profile whereby the amount of stress increases with the amount of strain, on or in the tissue via a two-stage cross-linking process”, pointing to their Fig.10b and Fig.10a, applicant themselves state (see REMARKS (pg.6, 2nd paragraph) filed on May 12, 2022) that these limitations requires that the sol has a genipin concentration of at least 0.2 mM.  Since Yunoki (JP’410) in view of Yunoki (JP’985) already teaches using 0.50-2.0 mM genipin in Yunoki (JP’410)’s aqueous collagen solution of example 3, Yunoki (JP’410) in view of Yunoki (JP’985) teaches these limitations of claims 19 and 31 (besides, Yunoki (JP’985) indicates in its Tables 1 and 2 that when genipin was used in a concentration range of 0.50-2.0 mM in its working Examples 1-6, the corresponding modulus of elasticity values ranged from 6.1 to 50.2 kPa, which overlap with instant range of 10-200 kPa).
Yunoki (JP’410) does not explicitly teach that its collagen aqueous solution is applied to a tissue having an ulcer or a perforation.  As evidenced by Wang et al ([0062]), collagen solution is known to be administered on top of wounds including surgical wounds, ulcers and any other injury to the body in which the skin or other tissue is broken, cut, pierced, or torn.  As already discussed above, Yunoki (JP’410) teaches that its aqueous collagen solution can be used in medical applications to care for a tissue defect portion in a living body through an injection and that when the collagen aqueous solution is injected into the tissue defect portion, the collagen aqueous solution rapidly gels in the defect portion and leakage of cells around the cell defect portion is suppressed (which implies that Yunoki’ s collagen aqueous solution can close or cover an ulcer or a perforation when gelled).  It would have been obvious to one skilled in the art to apply Yunoki(JP’410)’s collagen aqueous solution on top of an ulcer or pierced (perforated) tissue with a reasonable expectation that Yunoki’ s collagen aqueous solution (when injected to the living body) will rapidly gel to cover an ulcer or pierced (perforated) tissue so as to heal the ulcer or pierced tissue and protect against further ulceration.  
Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Wang renders obvious instant claims 19-22, 29, 31-34 and 38.  
With respect to instant claim 26, as already discussed above, Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM. or more specifically, 0.50-2.0 mM.  Such ranges overlap with instant range of 0.2-4 mM in claim 26, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Wang renders obvious instant claim 26. 
With respect to instant claim 39, Yunoki (JP’410) does not explicitly teach instant viscosity range for the sol.  However, as already discussed above, Yunoki (JP’410) in view of Yunoki (JP’985) teaches instant sol composition of claim 31, and Yunoki (JP’410) furthermore teaches that in its composition the collagen is present in the amount of 0.5-2.5 mass%.  Since such range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, Yunoki (JP’410)’s collagen aqueous solution would naturally have a viscosity range that teaches or at least overlaps with instant viscosity range of claim 39 (because the viscosity is directly related to the collagen concentration – see paragraph 21 of present specification).  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Wang renders obvious instant claim 39.
With respect to instant claim 40, as already discussed above, pointing to their Fig.10b and Fig.10a, applicant themselves state (see REMARKS (pg.6, 2nd paragraph) filed on May 12, 2022) that instant limitation as to the modulus of elasticity being 20-100 kPa requires that the sol has a genipin concentration of at least 0.2 mM.  Since Yunoki (JP’410) in view of Yunoki (JP’985) already teaches using 0.50-2.0 mM genipin in Yunoki (JP’410)’s aqueous collagen solution of example 3, Yunoki (JP’410) in view of Yunoki (JP’985) teaches instant limitation as to the modulus of elasticity being 20-100 kPa (besides, Yunoki (JP’985) indicates in its Tables 1 and 2 that when genipin was used in a concentration range of 0.50-2.0 mM in its working Examples 1-6, the corresponding modulus of elasticity values ranged from 6.1 to 50.2 kPa, which overlaps with instant range of 20-100 kPa).  As to instant range (100-1000 mg/L) for the concentration of genipin, as discussed above, Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM. or more specifically, 0.50-2.0 mM.  This converts to 22.6-2262.3 mg/L or more specifically, 113.1-452.5 mg/L (based on the fact that genipin has molecular weight of 226.226 g/mol).  Such ranges overlap with instant range of 100-1000 mg/L, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Wang renders obvious instant claim 40.   
Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Yunoki et al (JP 2014-103985 and its machine-assisted English translation) and Wang et al (US 2020/0040030 A1) as applied to claim 19 and claim 31 above, respectively, and further in view of Ash et al (US 8,226,971 B2).
Yunoki (JP’410) in view of Yunoki (JP’985) and Wang is discussed above in Paragraph 8.  Yunoki (JP’410) in view of Yunoki (JP’985) and Wang does not teach the delivery of Yunoki’ s collagen aqueous solution through a catheter.  However, as evidenced by Ash et al ([0002]), catheters offer many advantages for patients; for example, catheters provide ready access to a patient's vasculature without repeated injections for infusion of fluids such as drugs, nutrients, electrolytes or fluids used in chemotherapy, or for the removal of blood on an intermittent basis.  In chemotherapy, catheters are used for infusion of drugs on an intermittent basis, ranging from daily to weekly.  Given such advantages, it would have been obvious to one skilled in the art to use catheters in delivering Yunoki (JP’410)’s collagen aqueous solution where necessary with a reasonable expectation of success.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Wang and further in view of Ash renders obvious instant claims 28 and 37. 
Claims 19, 22, 23, 26, 29, 31, 34, 35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Yunoki et al (JP 2014-103985 and its machine-assisted English translation) and Daniels (4,708,718).
In its working example 3 (see Table 1 and [0035]-[0036]), Yunoki (JP’410) teaches a collagen aqueous solution containing 1.8 mass% of collagen (telopeptide-removed collagen derived from pig skin), 315 mM of sodium chloride, 113mM of sodium hydrogen phosphate (instant buffer containing a phosphate) and having a pH of 7.0.  Yunoki teaches ([0029]) that its collagen aqueous solution is used in medical applications in which it is brought into contact with a living body (through an injection) and gelation is started at the living body temperature.  Yunoki teaches ([0032]) that when the aqueous collagen solution is injected into a tissue defect portion in a living body, the collagen aqueous solution rapidly gels at the defect portion so that the cells can be well retained well and the leakage of cells around the cell defect portion is suppressed.  Then, as the cells proliferate, the cells and tissues gradually invade into the defect from the surroundings due to the hydrolysis of the gel, so that the tissues can be regenerated.  
With respect to instant limitation “at least 0.2 mM genipin”, Yunoki (JP’410) further teaches ([0026]) that from the viewpoint of increasing the strength of the collagen gel at an early stage and recovering the collagen gel in a shorter time, it is preferable that its aqueous collagen solution contains a crosslinking agent such as genipin, which is known to have low cytotoxicity.  Thus, it would have been obvious to one skilled in the art to add genipin into Yunoki’ s collagen aqueous solution of example 3 with a reasonable expectation of increasing the strength of the collagen gel early and recovering the collagen gel in a shorter time.  Yunoki (JP’410) does not explicitly teach concentration for the genipin.  Yunoki (JP’985) teaches ([0011]-[0013]) an aqueous collagen solution containing genipin and collagen (atelocollagen, another term for a telopeptide-removed collagen), which can maintain fluidity at room temperature for a long period of time and can rapidly gel at living body temperature.  Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM (see [0013]).  More specifically, in its working examples 1-6 (see Table 1 of the Japanese document and [0041] of the English translation), Yunoki (JP’985) teaches using genipin in a concentration of 0.50-2.0 mM.  Since Yunoki (JP’410) already teaches adding a crosslinking agent, such as genipin, into its aqueous collagen solution (as a crosslinking agent) so as to recover the collagen gel in a shorter time but without teaching its concentration, it would have been obvious to one skilled in the art to add genipin into Yunoki (JP’410)’s aqueous collagen solution of example 3 in a concentration of 0.50-2.0 mM (as taught by Yunoki (JP’985)) with a reasonable expectation of increasing the strength of the collagen gel at an early stage and obtaining the collagen gel rapidly (in a shorter time) at living body temperature.  The concentration of 0.50-2.0 mM for the genipin (as taught by Yunoki (JP’985)) teaches instant limitation “at least 0.2 mM genipin”.       
With respect to instant limitation “1.4 mass% to 1.6 mass% of a collagen”, although Yunoki (JP’410)’s collagen aqueous solution of Example 3 contains 1.8 mass% of collagen, Yunoki clearly teaches (see [0015] of English translation) that in its invention the collagen amount ranges from 0.5 mass% to 2.5 mass%, and this range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant limitation “from 224 mM to 280 mM sodium chloride”, although Yunoki (JP’410)’s collagen aqueous solution of Example 3 contains 315 mM of sodium chloride, Yunoki clearly teaches (see [0024] of English translation) that the concentration of sodium chloride can preferably be in the range of 290-500 mM.  The lower end (290 mM) of such range is close enough (it is within 3.6%) to the higher end (i.e., 280 mM) of instant range for the concentration of sodium chloride that one skilled in the art would have expected them to have the same properties, and thus a prima facie case of obviousness would exist with respect to instant range of 224-280 mM: where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985). 
Thus, Yunoki (JP’410) in view of Yunoki (JP’985) teach or renders obvious instant sol of claim 19 and 31 comprising 1.4-1.6 mass% of collagen, water, 224-280 mM sodium chloride, at least 0.2 mM genipin and a buffer and having a pH of 6.0-9.0, wherein the buffer contains a phosphate and the collagen incudes a telopeptide-removed collagen. 
With respect to instant limitation of claim 19 requiring forming a gel, which has a modulus of elasticity of 10-200 kPa, on or in a tissue via a two-stage cross-linking process and instant limitation of claim 31 requiring forming a gel, which has a stress-strain profile whereby the amount of stress increases with the amount of strain, on or in the tissue via a two-stage cross-linking process”, pointing to their Fig.10b and Fig.10a, applicant themselves state (see REMARKS (pg.6, 2nd paragraph) filed on May 12, 2022) that these limitations requires that the sol has a genipin concentration of at least 0.2 mM.  Since Yunoki (JP’410) in view of Yunoki (JP’985) already teaches using 0.50-2.0 mM genipin in Yunoki (JP’410)’s aqueous collagen solution of example 3, Yunoki (JP’410) in view of Yunoki (JP’985) teaches these limitations of claims 19 and 31 (besides, Yunoki (JP’985) indicates in its Tables 1 and 2 that when genipin was used in a concentration range of 0.50-2.0 mM in its working Examples 1-6, the corresponding modulus of elasticity values ranged from 6.1 to 50.2 kPa, which overlap with instant range of 10-200 kPa).
Yunoki (JP’410) does not explicitly teach that its collagen aqueous solution is used in embolizing vasculature in a tissue.  Daniels teaches (abstract, col.2, lines 21-49, col.4, lines 52-60, and claim 1) a method of treating a solid tumor by localizing the tumor and the arterial vessel that supplies it, and injecting into the blood vessel, a vaso-occlusive collagen material adapted to produce occlusion of blood vessels, leading to vaso-occlusion of the secondary and tertiary vessels supplying the tumor, distal to the collateral blood vessels which may also supply.  The region of the occluded tumor is then heated under conditions that produce tissue necrosis selectively in the occluded tumor tissue.  Since Yunoki (JP’410) teaches that its aqueous collagen solution can be used in medical applications, and since it is known in the art to use collagen material in treating a solid tumor by selective occlusion of blood vessels and tissue necrosis in the occluded tumor tissue, it would have been obvious to one skilled in the art to use Yunoki (JP’410)’s collagen aqueous solution according to Daniels’s teaching in treating a solid tumor by selectively occluding blood vessels and inducing tissue necrosis in the occluded tumor tissue with a reasonable expectation of success (since Yunoki (JP’410) teaches that when its aqueous collagen solution is brought into contact with a living body, gelation rapidly starts at the body temperature, Yunoki’ s collagen aqueous solution would successfully be able to occlude blood vessels and induce tissue necrosis when gelled). Thus, Yunoki (JP’410) in view of Yunoki (JP’985) in view of Daniels renders obvious instant claims 19, 23, 29, 31, 35 and 38.  
With respect to instant claims 22 and 34, since Yunoki (JP’410) in view of Yunoki (JP’985) teaches instant sol composition of claims 19 and 31, it is the Examiner’s position that when one inject Yunoki’ s collagen aqueous solution into the blood vessel (according to Daniels’s teaching), such injection would also inherently protect (i.e., prevent) against ulceration as recited in claims 22 and 34 (instant claim 22 or 34 does not require that the tissue already has ulcer).  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) in view of Daniels renders obvious instant claims 22 and 34. 
With respect to instant claim 26, as already discussed above, Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM. or more specifically, 0.50-2.0 mM.  Such ranges overlap with instant range of 0.2-4 mM in claim 26, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Daniels renders obvious instant claim 26. 
With respect to instant claim 39, Yunoki (JP’410) does not explicitly teach instant viscosity range for the sol.  However, as already discussed above, Yunoki (JP’410) in view of Yunoki (JP’985) teaches instant sol composition of claim 31, and Yunoki (JP’410) furthermore teaches that in its composition the collagen is present in the amount of 0.5-2.5 mass%.  Since such range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, Yunoki (JP’410)’s collagen aqueous solution would naturally have a viscosity range that teaches or at least overlaps with instant viscosity range of claim 39 (because the viscosity is directly related to the collagen concentration – see paragraph 21 of present specification).  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Daniels renders obvious instant claim 39.
With respect to instant claim 40, as already discussed above, pointing to their Fig.10b and Fig.10a, applicant themselves state (see REMARKS (pg.6, 2nd paragraph) filed on May 12, 2022) that instant limitation as to the modulus of elasticity being 20-100 kPa requires that the sol has a genipin concentration of at least 0.2 mM.  Since Yunoki (JP’410) in view of Yunoki (JP’985) already teaches using 0.50-2.0 mM genipin in Yunoki (JP’410)’s aqueous collagen solution of example 3, Yunoki (JP’410) in view of Yunoki (JP’985) teaches instant limitation as to the modulus of elasticity being 20-100 kPa (besides, Yunoki (JP’985) indicates in its Tables 1 and 2 that when genipin was used in a concentration range of 0.50-2.0 mM in its working Examples 1-6, the corresponding modulus of elasticity values ranged from 6.1 to 50.2 kPa, which overlaps with instant range of 20-100 kPa).  As to instant range (100-1000 mg/L) for the concentration of genipin, as discussed above, Yunoki (JP’985) teaches the concentration of genipin to be 0.1-10 mM. or more specifically, 0.50-2.0 mM.  This converts to 22.6-2262.3 mg/L or more specifically, 113.1-452.5 mg/L (based on the fact that genipin has molecular weight of 226.226 g/mol).  Such ranges overlap with instant range of 100-1000 mg/L, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Daniels renders obvious instant claim 40.     
Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Yunoki et al (JP 2014-103985 and its machine-assisted English translation) and Daniels (4,708,718) as applied to claim 19 and claim 31 above, respectively, and further in view of Ash et al (US 8,226,971 B2).
Yunoki (JP’410) in view of Yunoki (JP’985) and Daniels is discussed above.  Yunoki (JP’410) in view of Yunoki (JP’985) and Daniels does not teach the delivery of Yunoki’ s collagen aqueous solution through a catheter.  However, as evidenced by Ash et al ([0002]), catheters offer many advantages for patients; for example, catheters provide ready access to a patient's vasculature without repeated injections for infusion of fluids such as drugs, nutrients, electrolytes or fluids used in chemotherapy, or for the removal of blood on an intermittent basis.  In chemotherapy, catheters are used for infusion of drugs on an intermittent basis, ranging from daily to weekly.  Given such advantages, it would have been obvious to one skilled in the art to use catheters in delivering Yunoki’ s collagen aqueous solution where necessary with a reasonable expectation of success.  Thus, Yunoki (JP’410) in view of Yunoki (JP’985) and Daniels and further in view of Ash renders obvious instant claims 28 and 37. 
It is to be noted that all of instant 103 rejections can be overcome either (i) by submitting experimental data which shows criticality of the instantly claimed range of 224-280 mM for the sodium chloride concentration (as already discussed during the telephone interview on February 22, 2022) or (ii) by changing instant sodium chloride concentration of claims 19, 31 and 41 to --- from 224 mM to 252 mM sodium chloride --- , as supported in Table 1 of present specification (the lower end of Yunoki (JP’410)’s range (290-500 mM) for the sodium chloride concentration would not render the range 224-252 mM (as suggested by the Examiner) obvious whereas as discussed above, prima facie case of obviousness does exist with respect to current range of 224-280 mM).
Response to Arguments
Applicant argue that the cited prior arts do not teach or suggest instant method of the amended claim 19, which requires forming a gel having a modulus of elasticity of 10-200 kPa on or in a tissue via a two-stage cross-linking process by delivering to the tissue a sol comprising a genipin having a concentration of at least 0.2 mM, instant method of the amended claim 31, which requires forming a gel having a stress-strain profile, in which the amount of stress increases with the amount of strain, on or in a tissue via two-stage cross-linked process by delivering to the tissue a sol comprising a genipin having concentration of at least 0.2 mM, or instant method of the newly added claim 41, which requires forming a two-stage cross-linked gel having a modulus of elasticity of 20-100 kPa on or in a tissue by delivering to the tissue a sol comprising 100-1000 mg/L genipin.  However, applicant’s such argument is now moot in view of the fact that instant 103 rejections are now based on (i) Yunoki (JP’410) in view of Yunoki (JP’985) (for claim 41), (ii) Yunoki (JP’410) in view of Yunoki (JP’985) and Bowyer, (iii) Yunoki (JP’410) in view of Yunoki (JP’985) and Wang, and (iv) Yunoki (JP’410) in view of Yunoki (JP’985) and Daniels (for the reasons already explained above, Yunoki (JP’410) in view of Yunoki (JP’985) teaches or renders obvious instant sol of claims 19, 31 and 41) containing at least 0.2 mM genipin or 100-1000 mg/L genipin.  
Applicant argue that one skilled in the art would not be motivated to combine Yunoki (JP’410) and Bowyer since Bowyer teaches that sols containing a collagen amount that is below 12.5 mass% fails to adhere tissues whereas Yunoki’ s sol of Example 3 uses 1.8 wt.% collagen.  However, Yunoki (JP’410) already teaches that when its collagen aqueous solution is injected into the tissue defect portion, the collagen aqueous solution rapidly gels in the defect portion and leakage of cells around the cell defect portion is suppressed (which implies that Yunoki’ s collagen aqueous solution can function as an adhesive when gelled).  
Applicant argue that one skilled in the art would not be motivated to combine Yunoki (JP’410) and Wang since Wang does not teach or suggest a sol or a gel but instead teaches that its prepared collagen particles in the form of a solution may be sprayed on wounds, such as ulcers and Wang does not teach that the collagen solution forms a gel after administering to tissue.  Applicant thus argue that there is nothing in Wang that would lead one skilled in the art to use the sol of Yunoki (JP’410) in protecting tissue from ulceration or treating tissue perforations.  However, first of all, Wang was cited (as an evidentiary reference) merely to show that it is known in the art to administer a collagen solution on top of wounds including surgical wounds, ulcers and any other injury to the body in which the skin or other tissue is broken, cut, pierced (perforated), or torn.  Secondly, as already discussed above, Yunoki (JP’410) teaches that its aqueous collagen solution can be used in medical applications to care for a tissue defect portion in a living body through an injection and that when the collagen aqueous solution is injected into the tissue defect portion, the collagen aqueous solution rapidly gels in the defect portion and leakage of cells around the cell defect portion is suppressed (which implies that Yunoki’ s collagen aqueous solution can close or cover an ulcer or a perforation when gelled).  It would have been obvious to one skilled in the art to apply Yunoki(JP’410)’s collagen aqueous solution on top of an ulcer or pierced (perforated) tissue with a reasonable expectation that Yunoki’ s collagen aqueous solution (when injected to the living body) will rapidly gel to cover an ulcer or pierced (perforated) tissue so as to heal the ulcer or pierced tissue and protect against further ulceration.  
Applicant further argue that Daniel does not teach or suggest the suitability of its sol for preventing tissue ulceration.  Applicant argue that in order to protect a tissue from ulceration, the formed gel must be adhered to the tissue, but occluding a vessel with a gel merely requires that a gel of sufficient size and strength is formed in the vessel and the gel need not adhere to the walls of the vessel.  Applicant argue that the maximum amount of collagen in the sols which Daniels teaches for suitability in embolizing vessels is about 1 mass% and that one skilled in the art would not expect that the sol of Daniels would sufficiently adhere to tissues in order to protect the tissues from ulceration.  Thus, applicant argue that one skilled in the art would not be motivated to combine Yunoki (JP’410) and Daniels to prevent tissue ulceration with a reasonable expectation of success.  However, as already discussed above, Yunoki (JP’410) teaches that when its collagen aqueous solution is injected into a tissue defect portion, the collagen aqueous solution rapidly gels in the defect portion and leakage of cells around the cell defect portion is suppressed, which implies that Yunoki’ s collagen aqueous solution would function as an adhesive when gelled.  would sufficiently adhere to tissues in order to protect the tissues from ulceration Thus, when one injects Yunoki’ s collagen aqueous solution into the blood vessel (to treat a solid tumor by selectively occluding blood vessels and inducing tissue necrosis) according to Daniels’s teaching, such injection could also be used to protect (i.e., prevent) against ulceration since Yunoki’ s collagen aqueous solution would sufficiently adhere to tissues.
For the reasons stated above, instant 103 rejections still stand.  However, as already indicated above in Paragraph 12, instant 103 rejections can be overcome either (i) by submitting experimental data which shows criticality of the instantly claimed range of 224-280 mM for the sodium chloride concentration (as discussed during the telephone interview on February 22, 2022) or (ii) by changing instant sodium chloride concentration of claims 19, 31 and 41 to --- from 224 mM to 252 mM sodium chloride ---. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 29, 2022